Citation Nr: 0729523	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for service-connected 
osteoarthritis of the left knee associated with postoperative 
residuals of left knee patellectomy, rated as 20 percent 
disabling from December 23, 2002, to include the propriety of 
the reduction to 10 percent effective August 1, 2007.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1964 and from January 1975 to April 1977.  This 
matter is now before the Board of Veterans' Appeals (Board) 
pursuant to a March 2003 rating decision by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO assigned a 20 
percent rating for the veteran's osteoarthritis of the left 
knee associated with postoperative residuals of left knee 
patellectomy pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257.  

2.  The RO notified the veteran by a letter dated October 6, 
2006 of the proposed reduction from 20 percent to 10 percent 
in the rating for service-connected osteoarthritis of the 
left knee, the reason for the proposed reduction, and his 
right to a hearing and 60 days within which to submit 
evidence.  

3.  The reduction of the evaluation of osteoarthritis of the 
left knee to 10 percent was effective on August 1, 2007.  

4.  The veteran's osteoarthritis of the left knee did not 
exhibit limitation of flexion to 60 degrees or less, and 
exhibited full range of extension.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
osteoarthritis of the left knee associated with postoperative 
residuals of left knee patellectomy are not met during the 
period between December 23, 2002 and August 1, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5260 (2006).  

2.  The criteria for restoration of a 20 percent evaluation 
for osteoarthritis of the left knee associated with 
postoperative residuals of left knee patellectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.344(c), 4.31, 4.71a, Diagnostic Codes 5003-5260 (2006).  

3.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee associated with postoperative 
residuals of left knee patellectomy are not met from August 
1, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for postoperative residuals of left knee 
patellectomy was granted with a 20 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective April 30, 1977.  See November 1977 rating decision.  
The rating for this disability was reduced to 10 percent 
under Diagnostic Code 5257, effective November 5, 1979.  The 
10 percent rating has been in effect for 20 years and is now 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2006); January 1980 and February 2001 rating 
decisions.  

In a February 2001 rating decision, the RO assigned a 
separate 10 percent evaluation for osteoarthritis of the left 
knee associated with postoperative residuals of left knee 
patellectomy due to painful motion.  The assignment was made 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 with an 
effective date of January 19, 2000.  The veteran filed a 
claim for increased rating in December 2002 and the RO 
granted an increase to 20 percent for the osteoarthritis of 
the left knee.  The 20 percent evaluation was implemented 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257 
on the basis of instability and moderately decreased range of 
motion during flexion.  An effective date of December 23, 
2002 was assigned.  See March 2003 rating decision.  The 
veteran thereafter filed a September 2003 notice of 
disagreement, in which he contended that his condition was 
continuously worsening.  This appeal ensued.  See also April 
2005 transcript.  

As noted above, the RO used Diagnostic Code 5257 in 
conjunction with Diagnostic Code 5003 in assigning the 
increase to 20 percent for osteoarthritis of the left knee.  
Pursuant to Diagnostic Code 5003, however, degenerative 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint(s) involved (Diagnostic Code 5200, etc.).  Because 
Diagnostic Code 5257 had already been applied to the 
veteran's service-connected postoperative residuals of left 
knee patellectomy and it appeared that the RO's use of 
Diagnostic Codes 5257 and 5003 to rate the veteran's left 
knee osteoarthritis constituted pyramiding 38 C.F.R. § 4.14, 
the Board remanded the claim for the RO to explain the 
rationale used in assigning this diagnostic code for both 
left knee osteoarthritis and postoperative residuals of left 
knee patellectomy.  See July 2006 Board remand.  

In an October 2006 rating decision, the RO proposed to reduce 
the rating for osteoarthritis of the left knee on the basis 
that it had committed a clear and unmistakable error in 
assigning a 20 percent rating under Diagnostic Codes 5003 and 
5257.  The RO indicated that the proper diagnostic codes 
should have been 5003 and 5260, and that the rating would be 
reduced to 10 percent effective December 23, 2002, the date 
of the previous increase.  The 10 percent reduction was 
subsequently implemented effective August 1, 2007.  See May 
2007 supplemental statement of the case (SSOC).  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2006).  

After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  38 C.F.R. § 3.105(i)(2) (2006).  

The October 2006 rating decision proposed the reduction of 
the schedular rating for the veteran's osteoarthritis of the 
left knee from 20 percent to 10 percent on the basis of clear 
and unmistakable error.  The RO then followed the procedures 
for reduction in 38 C.F.R. § 3.105(e).  The veteran was 
notified of the proposed action in an October 6, 2006 letter 
and was given the required 60 days to present additional 
evidence before the RO subsequently implemented the rating 
reduction, effective August 1, 2007.  The RO implemented the 
effective date of the reduction in accordance with the 
provisions of 38 C.F.R. § 3.105(e) and assigned an effective 
date of August 1, 2007, to the reduction, rather than 
December 23, 2002, the date of the previous increase.  See 
May 2007 SSOC.  The RO then notified the veteran of the 
action taken and his appellate rights in a May 18, 2007 
letter.  As such, VA met the due process requirements under 
38 C.F.R. § 3.105(e) and (i) (2006).  


The Board must now consider whether the reduction in rating 
was proper.  As noted above, 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 provides that degenerative arthritis established by 
x-ray findings will rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, which in this case are 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(2006).  Diagnostic Code 5003 further provides that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is assigned for x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on x-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  

As noted above, the RO has now utilized 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 in conjunction with Diagnostic Code 5003 
in evaluating the veteran's service-connected osteoarthritis 
of the left knee.  Diagnostic Code 5260 provides ratings for 
limitation of flexion of 0 percent to 60 degrees, 10 percent 
to 45 degrees, 20 percent to 30 degrees, and 30 percent to 15 
degrees.   Diagnostic Code 5261 provides ratings for 
limitation of extension of 0 percent to 5 degrees, 10 percent 
to 10 degrees, 20 percent to 15 degrees, 30 percent to 20 
degrees, 40 percent to 30 degrees, and 50 percent to 45 
degrees.   

The veteran has undergone several VA compensation and pension 
(C&P) joints examinations since his claim for increase was 
filed in 2000.  In August 2000, he exhibited range of motion 
in his left knee of 0 to 150 degrees with pain over the 
anterior and medial aspects.  Pain was also noted during 
range of motion testing in March 2003, which revealed range 
of motion of the left knee of 0 to 110 degrees.  During the 
December 2004 VA examination, the veteran had range of motion 
of his left knee from 0 to 85 degrees, but no pain was noted 
during range of motion testing.  Nor was pain noted during 
the June 2006 VA examination, and the veteran's left knee was 
noted to have normal range of motion of 0 to 140 degrees.  
Based on the measurements elicited during range of motion 
testing on VA examination, the Board finds that the veteran 
has not exhibited limitation of flexion to a compensable 
level under Diagnostic Code 5260.  While he did exhibit 
painful motion in August 2000 and March 2003 so as to support 
the RO's assignment of a 10 percent rating under Diagnostic 
Code 5003, subsequent VA examinations reveal that the veteran 
has not exhibited pain on motion.  Moreover, there has never 
been any objective evidence of swelling or muscle spasm on VA 
examination.  

In light of the foregoing, the Board finds that a reduction 
in the rating assigned for osteoarthritis of the left knee to 
10 percent was proper.  The veteran's representative contends 
that the 20 percent rating was properly applied under 
Diagnostic Code 5003 and did not constitute pyramiding under 
38 C.F.R. § 4.14, as the distinguishing criterion for a 20 
percent evaluation is the existence of occasional 
incapacitating exacerbations.  The representative interprets 
occasional incapacitating exacerbations as those times when 
the veteran's pain level becomes more severe and 
incapacitating.  The representative also contends that 
stability and/or dislocation have no bearing on Diagnostic 
Code 5003 such that there is no duplication or pyramiding 
with Diagnostic Code 5257.  The Board finds that this 
argument is misplaced, as the 20 percent rating under 
Diagnostic Code 5003 clearly requires x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups in addition to occasional incapacitating 
exacerbations.  Here, only one major joint - the left knee - 
is service-connected.  Consequently, the 20 percent rating 
using Diagnostic Code 5003 is not for assignment.  

In finding that the reduction was proper, the Board notes 
that the RO's assignment of an August 1, 2007 effective date 
for the reduction to 10 percent - rather than the effective 
date of December 23, 2002, which was originally proposed -- 
benefits the veteran.  This is so because the RO originally 
proposed to reduce the rating on the basis of clear and 
unmistakable error, but used the procedures in 38 C.F.R. 
§ 3.105(e) to effectuate the reduction.

Because this appeal arises from a claim for increase, the 
Board will also address whether a rating higher than 20 
percent before August 2007 or 10 percent thereafter is 
supported by the evidence.  As discussed above, the evidence 
of record does not show that the veteran met the criteria for 
a 20 percent rating for the period during which it was 
assigned.  As noted above, the veteran did not meet the 
criteria for even a compensable rating under Diagnostic Code 
5260.  The Board also notes that the veteran exhibited full 
extension in these VA examinations and, hence, would not be 
entitled to a higher rating under Diagnostic Code 5261 for 
limitation of extension, either.  Therefore, a rating higher 
than 20 percent is not supported by the evidence.  Similarly, 
the evidence does not support a rating higher than the 
current 10 percent rating using Diagnostic Codes 5003, 5260, 
and 5261.  See March 2003, December 2004 and June 2006 VA 
examination reports; VA records.  

Consideration has also been given to whether an increased 
rating is warranted for the service-connected disability on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  The Board acknowledges the functional 
limitations exhibited by the veteran on VA examination.  See 
August 2000 examination report (limited regarding walking and 
stair climbing activities; unable to squat, kneel, run or 
jump); March 2003 examination report (additional limitation 
of function by pain approximately 10-20 degrees); December 
2004 examination report (demonstrated pain, fatigue ad 
weakness, but no lack of endurance, on repetitive motion).  
During the most recent VA examination, however, the examiner 
reported that there was no apparent additional functional 
impairment following repetitive use and that the veteran had 
a negative DeLuca regarding the left knee.  Based on this 
finding, as well as the fact that the veteran has never 
exhibited the requisite limitation of flexion during any VA 
examination, the Board finds that ratings in excess of 10 and 
20 percent during the periods in question are not warranted 
under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines 
set forth in DeLuca.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning his claim for increased 
rating prior to the issuance of the rating decision that is 
the subject of this appeal.  The veteran was given a letter 
in February 2003 informing him what VA was doing and what he 
needed to do.  Proper section 5103(a) notice was provided in 
a November 2004 letter, however, which advised the veteran of 
the necessary evidence to substantiate his claim for 
increased rating; that the RO would assist him in obtaining 
additional information and evidence; of the responsibilities 
on both his part and VA's in developing the claim; and of the 
need to provide the RO with any evidence or information he 
might have pertaining to his claim.  

The veteran has not been prejudiced by the RO's failure to 
send adequate notice prior to the adverse rating decision, 
however, as there is no indication that the notice issued has 
prevented the veteran from providing evidence necessary to 
substantiate his claim and/or affected the essential fairness 
of the adjudication of the claim.  Nor is there any 
indication that the record is incomplete due to VA action or 
inaction with respect to notification and the veteran was 
subsequently provided with content-complying notice.  See 
Pelegrini, 18 Vet. App. at 120; November 2004 letter.  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. at 187.  The veteran was also provided notice as to 
the appropriate disability rating and effective date of any 
grant of service connection in a March 2006 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA treatment records have been obtained 
and he was afforded several appropriate VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 20 percent for osteoarthritis of the 
left knee associated with postoperative residuals of left 
knee patellectomy during the period between December 23, 2002 
and August 1, 2007 is denied.  

Restoration of a 20 percent rating for service-connected 
osteoarthritis of the left knee associated with postoperative 
residuals of left knee patellectomy is denied.  

A rating greater than 10 percent from August 1, 2007 for 
osteoarthritis of the left knee associated with postoperative 
residuals of left knee patellectomy is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


